As filed with the Securities and Exchange Commission on July 15, 2013 Registration No.333-189372 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Under The Securities Act of 1933 Post Effective Amendment No. 1 to FORM S-3 REGISTRATION STATEMENT Under The Securities Act of 1933 TEARLAB CORPORATION (Exact name of Registrant as specified in its charter) Delaware 59-3434771 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 7360 Carroll Rd., Suite200 San Diego, California 92121 (858) 455-6006 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) WilliamG. Dumencu TearLab Corporation 7360 Carroll Rd., Suite 200 San Diego, California 92121 (858) 455-6006 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: MartinJ. Waters RobertF. Kornegay AnthonyG. Mauriello Wilson Sonsini Goodrich& Rosati Professional Corporation 12235 ElCamino Real, Suite200 San Diego, CA 92130 (858) 350-2399 Facsimile (858) 350-2399 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. ☐ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. ☒ If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the SEC pursuant to Rule462(e) under the Securities Act, check the following box. ☐ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction ID filed to register additional securities or additional classes of securities pursuant to Rule413(b) under the Securities Act, check the following box. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large Accelerated filer☐ Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company☒ EXPLANATORY NOTE ThisPost Effective AmendmentNo. 1to the Registration Statement on Form S-3 of Tearlab Corporation (the “Company”) initially filed on June 17, 2013 (File No. 333-189372) (the “Registration Statement”) is being filed with the Securities and Exchange Commission pursuant toRule 462(d) of the Securities Act of 1933to amend Item 16 of Part II to include a reference to a Certificate of Amendment to the Company’s Amended and Restated Certificate of Incorporation filed as Exhibit 3.4 hereto and incorporated by reference herein. No revisions are being made to the Company’s financial statements. Except for amending Item 16 of Part II, this Amendment does not otherwise amend any exhibits as originally filed. Additionally, this Post Effective Amendment No. 1 does not modify any provision of the prospectus that forms part of the Registration Statement, and accordingly such prospectus has not been included herein. PART II INFORMATION NOT REQUIRED IN PROSPECTUS Item 14.Other Expenses of Issuance and Distribution The following table sets forth the various costs and expenses (other than the underwriting discounts and commissions) payable by the company in connection with a distribution of securities registered hereby. All amounts are estimates except the SEC registration fee. SEC registration fee $ Printing costs $ Legal fees and expenses $ Accounting fees and expenses $ Miscellaneous $ Total $ Item 15.Indemnification of Directors and Officers Section145 of the Delaware General Corporation Law authorizes a corporation’s board of directors to grant, and authorizes a court to award, indemnity to officers, directors and other corporate agents. As permitted by Section102(b)(7) of the Delaware General Corporation Law, the Registrant’s certificate of incorporation includes provisions that eliminate the personal liability of its directors and officers for monetary damages for breach of their fiduciary duty as directors and officers. In addition, as permitted by Section145 of the Delaware General Corporation Law, the certificate of incorporation and bylaws of the Registrant provide that: ● The Registrant shall indemnify its directors and officers for serving the Registrant in those capacities or for serving other business enterprises at the Registrant’s request, to the fullest extent permitted by Delaware law. Delaware law provides that a corporation may indemnify such person if such person acted in good faith and in a manner such person reasonably believed to be in or not opposed to the best interests of the Registrant and, with respect to any criminal proceeding, had no reasonable cause to believe such person’s conduct was unlawful. ● The Registrant may, in its discretion, indemnify employees and agents in those circumstances where indemnification is permitted by applicable law. ● The Registrant is required to advance expenses, as incurred, to its directors and officers in connection with defending a proceeding, except that such director or officer shall undertake to repay such advances if it is ultimately determined that such person is not entitled to indemnification. ● The Registrant will not be obligated pursuant to the bylaws to indemnify a person with respect to proceedings initiated by that person, except with respect to proceedings authorized by the Registrant’s Board of Directors or brought to enforce a right to indemnification. ● The rights conferred in the certificate of incorporation and bylaws are not exclusive, and the Registrant is authorized to enter into indemnification agreements with its directors, officers, employees and agents and to obtain insurance to indemnify such persons. ● The Registrant may not retroactively amend the bylaw provisions to reduce its indemnification obligations to directors, officers, employees and agents. II-1 The Registrant’s policy is to enter into separate indemnification agreements with each of its directors and officers that provide the maximum indemnity allowed to directors and executive officers by Section145 of the Delaware General Corporation Law and also to provide for certain additional procedural protections. The Registrant also maintains directors and officers insurance to insure such persons against certain liabilities. Item 16.Exhibits (a) Exhibits . The following exhibits are filed herewith or incorporated herein by reference: Exhibit Number Exhibit Description Incorporated by Reference Form of Underwriting Agreement* Amended and Restated Certificate of Incorporation of the Registrant currently in effect Exhibit 3.3 to the Registrant's Current Report on Form 8-K filed with the Commission on October9, 2008 (file no. 000-51030) Amended and Restated Bylaws of the Registrant currently in effect Exhibit3.4 to the Registrant's Registration Statement on Form S-1/A No. 3, filed with the Commission on November16, 2004 (file no. 333-118024) 3.3 Certificate of Amendment to Amended and Restated Certificate of Incorporation Exhibit 3.1 to the Registrant's Current Report on Form 8-K filed with the Commission on May 19, 2010 (file no. 000-51030) Certificate of Amendment of Amended and Restated Certificate of Incorporation Form of Senior Indenture + Form of Subordinated Indenture + Form of Senior Debt Security (included in Exhibit4.1) + Form of Subordinated Debt Security (included in Exhibit4.2) + Form of Certificate of Designation* Form of Preferred Stock Certificate* Form of Deposit Agreement* Form of Depositary Receipt* Form of Warrant Agreement* Form of Warrant Certificate* Form of Subscription Agreement* Opinion of Wilson Sonsini Goodrich& Rosati, PC^ Computation of Ratio of Earnings to Combined Fixed Charges and Preference Dividends + Consent ofIndependent Registered Public Accounting Firm^ Consent of Wilson Sonsini Goodrich& Rosati, Professional Corporation (included in Exhibit5.1)^ Power of Attorney (set forth on the signature pageto this registration statement) + FormT-1 Statement of Eligibility of Trustee for Senior Indenture under the Trust Indenture Act of 1939* FormT-1 Statement of Eligibility of Trustee for Subordinated Indenture under the Trust Indenture Act of 1939* * To be filed by amendment or as an exhibit to a report pursuant to Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended and incorporated herein by reference. + Previously filed on June 17, 2013 ^ Previously filed on July 3, 2013 II-2 Item 17.Undertakings The undersigned registrant hereby undertakes: 1.To file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement: (i)To include any prospectus required by Section 10(a)(3) of the Securities Act of 1933, as amended (the “Securities Act”); (ii)To reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement. Notwithstanding the foregoing, any increase or decrease in the volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the SEC pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than 20 percent change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective registration statement. (iii) To include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement; provided , however , that paragraphs (1)(i), (1)(ii) and (1)(iii) do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in periodic reports filed with or furnished to the SEC by the registrant pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), that are incorporated by reference in the registration statement, or is contained in a form of prospectus filed pursuant to Rule 424(b) that is part of the registration statement. 2.That, for the purpose of determining any liability under the Securities Act, each post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. 3.To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. 4.That, for the purpose of determining liability under the Securities Act to any purchaser: (i)Each prospectus filed by the registrant pursuant to Rule 424(b)(3) shall be deemed to be part of the registration statement as of the date the filed prospectus was deemed part of and included in the registration statement; and (ii)Each prospectus required to be filed pursuant to Rule 424(b)(2), (b)(5) or (b)(7) as part of a registration statement in reliance on Rule 430B relating to an offering made pursuant to Rule 415(a)(l)(i), (vii) or (x) for the purpose of providing the information required by Section 10(a) of the Securities Act shall be deemed to be part of and included in the registration statement as of the earlier of the date such form of prospectus is first used after effectiveness or the date of the first contract of sale of securities in the offering described in the prospectus. As provided in Rule 430B, for liability purposes of the issuer and any person that is at that date an underwriter, such date shall be deemed to be a new effective date of the registration statement relating to the securities in the registration statement to which that prospectus relates, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. Provided, however, that no statement made in a registration statement or prospectus that is part of the registration statement or made in a document incorporated or deemed incorporated by reference into the registration statement or prospectus that is part of the registration statement will, as to a purchaser with a time of contract of sale prior to such effective date, supersede or modify any statement that was made in the registration statement or prospectus that was part of the registration statement or made in any such document immediately prior to such effective date. II-3 5.That, for the purpose of determining liability of the registrant under the Securities Act to any purchaser in the initial distribution of the securities, the undersigned registrant undertakes that in a primary offering of securities of the undersigned registrant pursuant to this registration statement, regardless of the underwriting method used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by means of any of the following communications, the undersigned registrant will be a seller to the purchaser and will be considered to offer or sell such securities to such purchaser: (i)Any preliminary prospectus or prospectus of the undersigned registrant relating to the offering required to be filed pursuant to Rule 424; (ii) Any free writing prospectus relating to the offering prepared by or on behalf of the undersigned registrant or used or referred to by the undersigned registrant; (iii) The portion of any other free writing prospectus relating to the offering containing material information about the undersigned registrant or its securities provided by or on behalf of the undersigned registrant; and (iv) Any other communication that is an offer in the offering made by the undersigned registrant to the purchaser. 6.That, for purposes of determining any liability under the Securities Act, each filing of the Registrant’s annual report pursuant to Section 13(a) or 15(d) of the Exchange Act (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to Section 15(d) of the Exchange Act) that is incorporated by reference in this registration statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. 7.Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the registrant pursuant to the indemnification provisions described herein, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. 8.(a)For purposes of determining any liability under the Securities Act, the information omitted from the form of prospectus filed as part of this registration statement in reliance upon Rule 430A and contained in a form of prospectus filed by the registrant pursuant to Rule 424(b)(1) or (4) or 497(h) under the Securities Act shall be deemed to be part of this registration statement as of the time it was declared effective. (b)For the purpose of determining any liability under the Securities Act, each post-effective amendment that contains a form of prospectus shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. II-4 9. To file an application for the purpose of determining the eligibility of the trustee to act under subsection (a) of Section 310 of the Trust Indenture Act in accordance with the rules and regulations prescribed by the Commission under Section 305(b)(2) of the Trust Indenture Act. II-5 Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing this Post-Effective Amendment No. 1 to form S-3 and has duly caused this Post Effective Amendment No. 1 to Form S-3 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of San Diego, State of California, on July 15, 2013. TEARLAB CORPORATION By: /s/ WilliamG. Dumencu WilliamG. Dumencu, Chief Financial Officer and Treasurer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date * Chief Executive Officer and Chairman of the July15, 2013 Elias Vamvakas BoardofDirectors (Principal Executive Officer) /s/ WilliamG. Dumencu Chief Financial Officer and Treasurer July 15, 2013 WilliamG. Dumencu (Principal Accounting and Financial Officer) * Director July 15, 2013 Anthony Altig * Director July 15, 2013 Thomas N. Davidson, Jr. * Director July 15, 2013 Adrienne L. Graves * Director July 15, 2013 Richard L. Lindstrom * Director July 15, 2013 Donald Rindell * Director July 15, 2013 PaulM. Karpecki * Director July 15, 2013 Brock Wright * By: /s/ WilliamG. Dumencu WilliamG. Dumencu Attorney-in-Fact II-6 EXHIBIT INDEX Exhibit Number Exhibit Description Incorporated by Reference Form of Underwriting Agreement* Amended and Restated Certificate of Incorporation of the Registrant currently in effect Exhibit 3.3 to the Registrant's Current Report on Form 8-K filed with the Commission on October9, 2008 (file no. 000-51030) Amended and Restated Bylaws of the Registrant currently in effect Exhibit3.4 to the Registrant's Registration Statement on Form S-1/A No. 3, filed with the Commission on November16, 2004 (file no. 333-118024) 3.3 Certificate of Amendment to Amended and Restated Certificate of Incorporation Exhibit 3.1 to the Registrant's Current Report on Form 8-K filed with the Commission on May 19, 2010 (file no. 000-51030) Certificate of Amendment of Amended and Restated Certificate of Incorporation Form of Senior Indenture + Form of Subordinated Indenture + Form of Senior Debt Security (included in Exhibit4.1) + Form of Subordinated Debt Security (included in Exhibit4.2) + Form of Certificate of Designation* Form of Preferred Stock Certificate* Form of Deposit Agreement* Form of Depositary Receipt* Form of Warrant Agreement* Form of Warrant Certificate* Form of Subscription Agreement* Opinion of Wilson Sonsini Goodrich& Rosati, PC^ Computation of Ratio of Earnings to Combined Fixed Charges and Preference Dividends + Consent ofIndependent Registered Public Accounting Firm^ Consent of Wilson Sonsini Goodrich& Rosati, Professional Corporation (included in Exhibit5.1)^ Power of Attorney (set forth on the signature pageto this registration statement) + FormT-1 Statement of Eligibility of Trustee for Senior Indenture under the Trust Indenture Act of 1939* FormT-1 Statement of Eligibility of Trustee for Subordinated Indenture under the Trust Indenture Act of 1939* * To be filed by amendment or as an exhibit to a report pursuant to Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended and incorporated herein by reference. + Previously filed on June 17, 2013 ^ Previously filed on July 3, 2013
